Citation Nr: 1810060	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating higher than 20 percent for diabetes mellitus type II with diabetic retinopathy.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel






INTRODUCTION

The Veteran had active military service from April 1962 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2016, the Board remanded the appeal to provide the Veteran with a new VA examination to assess the severity of his service-connected diabetes.  However, the Veteran was unable to attend the examination due to being terminally as a result of his service-connected prostate cancer.  

Subsequently, in May 2017, the Board remanded the claim for an additional time, in order to obtain an addendum medical opinion in lieu of a physical examination.  

Lastly, the undersigned advances this appeal on the Board's docket due to the Veteran terminal illness, pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012). 


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, has required more than one injection of insulin per day, oral hypoglycemic, and a restricted diet, but a regulation of activities on account of his diabetes is not shown by the record.  

2.  Resolving all doubt in the Veteran's favor, his service-connected diabetes resulted in diabetic nephropathy manifested by recurring albumin with hyaline casts and red blood cells.

3.  Diabetic retinopathy is not currently demonstrated, but the Veteran is in receipt of a separate 30 percent disability rating for his right eye pseudophakia as secondary to diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for a separate 30 percent disability rating for nephropathy secondary to service-connected diabetes have been approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7101, 7541 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


Applicable Laws, Regulations, and Analysis 

The Veteran seeks an increased disability rating for diabetes mellitus, type II, which is currently rated as 20 percent disabling under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

Pursuant to Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned a 20 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under Diagnostic Code 7913.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

For example, the Court in Camacho explained that an opinion from an employer that a Veteran should not drive was not based on an individualized assessment of the Veteran or constitute competent medical evidence that the diabetes actually made it unsafe to drive.  Camacho at 365.  The Court noted that VA's intention in drafting the current version of the Diagnostic Code had been to ensure that the rating reflected how well diabetes had been controlled.  Id. at 363.  Further, the Court observed that the VA Clinician's Guide instructed examiners to "[i]include any restrictions of diet or physical activities and any weight loss."  Id. at 364.  Just as with restrictions in diet, the essential characteristic of regulation of activity under DC 7913 is medical instruction. 



The Veteran is competent to report his observable diabetes symptoms, as well as the measures he undertakes upon his own initiative to mitigate or control them.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a showing that regulation of activities is medically necessary for control of diabetes requires medical evidence, not merely lay evidence.  See Camacho at 363.  

As noted, the Board remanded the case in order to provide the Veteran with a more updated VA examination to address his assertions that his diabetes mellitus has worsened since his VA examination in November 2011.  As indicated, the Board obtained an addendum in lieu of a physical examination based on his terminal illness.  

In an August 2017 addendum, the VA examiner indicated that during the pendency of this appeal, the Veteran's diabetes has not manifested by regulation of activities or ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Though, it was noted that the Veteran required more than one daily injection of insulin per day and restricted diet.  It was further indicated that progressive loss of weight and strength was not due to his service-connected diabetes.  The examiner stated that the Veteran has restrictions and major health issues, unfortunately, due to his ongoing metastatic cancer of prostate and its treatment.  The examiner opined that diabetes in itself, viewed separately is not causing those restrictions. 

A review of the remaining medical evidence does not reflect that the Veteran's diabetes requires a regulation of activities.  Accordingly, the criteria for an increased evaluation for diabetes have not been met.  Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id. 

Based on the evidence of record, both lay and medical, the Board finds that a disability rating in excess of 20 percent has not been met, as the competent medical evidence of record does not show that the Veteran's diabetes requires regulation of activities, which is necessary for the next-higher rating of 40 percent.


However, the medical evidence shows a current diagnosis of diabetic nephropathy and the Board finds that a separate 30 percent disability rating is warranted for the Veteran's diabetic nephropathy.  

In this regard, diabetic nephropathy is rated pursuant to 38 C.F.R. § 4.115b, DC 7541 (2017).  Under that diagnostic code, renal involvement in diabetes mellitus should be rated as renal dysfunction.   Renal dysfunction with constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema, or hypertension at least 10 percent disabling under DC 7101, warrants a 30 percent rating.  With constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101, a 60 percent rating is warranted.  Renal dysfunction with persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  
Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or, BUN more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular warrants a 100 percent rating.  38 C.F.R. § 4.115a.

Here, as noted above, the Veteran has been diagnosed with nephropathy secondary to his service-connected diabetes.  See e.g., November 2011 VA examination report showing chronic diabetic nephropathy. 

The Board next finds that the Veteran's complete blood counts (CBCs) throughout the pendency of this appeal show constant or recurrent albumin with hyaline casts and red blood cells, as noted on the November 2011 examination report, as well as consistently in VA treatment notes from The Villages VA Clinic dated from 2011 to 2017, and such finding warrants a 30 percent disability rating. 


Nevertheless, an even higher rating of 60 percent is not warranted, because there is no evidence of edema, definite decrease in kidney function, or hypertension that is at least 40 percent disabling.  Moreover, an even higher rating of 80 percent is also not warranted as the Veteran's highest recorded BUN was 28mg percent throughout the pendency of this appeal. 
 
Additionally, the Board notes that the Veteran is already in receipt of separate 30 percent disability rating for his right eye pseudophakia secondary to his diabetes under DCs 6029-6033.  Unilateral or bilateral aphakia warrants a 30 percent evaluation. The 30 percent rating is a minimum evaluation that is not to be combined with any other rating for impaired vision. When only one eye is aphakic, the eye having poorer corrected visual acuity will be rated on the basis of its acuity without correction.  When both eyes are aphakic, both will be rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, but not better than 20/70 (6/21).  The combined rating for the same eye should not exceed the evaluation for the total loss of vision of that eye, unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.84a, Diagnostic Code 6029 (2017).  Dislocated lens will be rated as aphakia.  38 C.F.R. § 4.84a; Diagnostic Code 6033. 

Here, the Board finds that the evidence on record does not reveal worsening of the Veteran's eye condition.  During a May 2016 VA examination for prostate cancer, the examiner indicated no complaints of blurred vision or double vision, irritated eyes, or eye pain.  Moreover, although the Veteran's diabetes disability has been characterized as diabetes mellitus with diabetic retinopathy, as relevant here, VA treatment records cited by the VA examiner in the August 2017 addendum continue to note no evidence of diabetic retinopathy; therefore there is no evidence to support diagnosis, let alone a separate compensable rating.  

Lastly, while the Veteran reported occasional numbness and tingling of his bilateral hands and feet in 2007 and 2008, the clinical data at the time and later throughout the period on appeal consistently found no evidence of bilateral lower or upper extremities neuropathy or any other neurological disorders.  In fact, VA medical progress notes from The Villages- VA Clinic do not reveal any additional 

complaints of numbness or tingling.  Accordingly, separate ratings as secondary to diabetes are not warranted for these conditions. 

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy is denied.

A separate 30 percent disability rating, but no higher, for diabetic nephropathy is granted for the entire appeal period, subject to the law and regulations governing payment of monetary benefits.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


